Citation Nr: 1633337	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-17 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for recurrent low back strain with thoracolumbar arthritis, lumbar disc space narrowing, and levorotatory scoliosis of the lumbar spine. 

2.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to October 1967. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In July 2015, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Furthermore, the undersigned agreed to hold the record open for 30 days for the receipt of any additional evidence, which was received later in July 2015 with a waiver of AOJ consideration.  Id.  Therefore the Board may properly consider such newly received evidence.

The Board observes that, since the issuance of the April 2014 statement of the case, additional VA treatment records dated through April 2016 have been associated with the record.  While the Veteran has not waived AOJ consideration of such evidence, as his claims are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board further notes that, in addition to the issues listed on the title page of this decision, the Veteran had perfected an appeal as to the issue of entitlement to service connection for bilateral hearing loss; however, he withdrew such appeal in June 2013.  Therefore, this issue is no longer before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that he was exposed to herbicide agents during his service at Andersen Air Force Base in Guam.  VA's Adjudication Procedures Manual, M21-1, provides procedures to develop claims based on herbicide exposure on a factual basis in locations not otherwise covered by specific procedures, such as Guam.  See M21-1 at IV.ii.1.H.7.a.  As an initial step, the Veteran should be requested to provide the approximate dates, location, and nature of the alleged exposure.  If such information is obtained, the AOJ should furnish the Veteran's detailed description of exposure to the Compensation Service via email and request a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged and the Veteran has provided sufficient information to permit a search by the Joint Services Records Research Center (JSRRC), a request should be sent to JSRRC for verification of exposure to herbicides. 

In the instant case, the AOJ has not followed the procedures set forth in M21-1 to determine whether herbicides were used as alleged in Guam.  The Board finds that remand is appropriate for the AOJ to accomplish this development.

Additionally, the Veteran's service personnel records have not been associated with the record.  As these records are necessary to determine the dates upon which the Veteran was present in Guam, they must be obtained upon remand.  

The Board further finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his service-connected back disability.  In this regard, the Board observes that he was last examined by VA in September 2013.  However, the Veteran's July 2015 hearing testimony suggests his symptoms may be of a greater severity than those noted on the most recent examination.  Specifically, the Veteran reported functional loss that is far more significant than noted on the previous examination.  He testified as to the presence of lumbar radiculopathy, which was not noted on the September 2013 examination.   Therefore, as the evidence suggests that the Veteran's back symptomatology may have increased in severity since the September 2013 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran testified during his July 2015 hearing that he receives treatment for his back at a non-VA facility, Intermountain Health and Wellness.  A medical professional from that organization provided a July 2015 statement indicating that the Veteran is treated for his back disability at that facility, and providing a detailed billing statement.  However, the actual clinical records of treatment are not associated with the record.  Such records must be obtained upon remand.  Additionally, while on remand, updated VA treatment records from the Salt Lake City facility should be obtained for consideration in the Veteran's appeal.  Finally, the Veteran's claims should be readjudicated on the entirety of the evidence, to include such received after the issuance of the April 2014 statement of the case, which encompasses the VA treatment records dated through April 2016. 


Accordingly, the matter is REMANDED for the following action:

1.  Obtain from the appropriate Federal agency such military personnel records as are necessary to identify the dates of the Veteran's service in Guam.  If these records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, utilizing the Veteran's description of the nature and location of herbicides at Anderson AFB in Guam as provided in his written statements and at his July 2015 Board hearing, request from the Compensation and Pension Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used as alleged by the Veteran at the Anderson AFB in Guam during his period of time there.  If the Veteran's exposure is not verified by the request to the Compensation and Pension Service, verification should be sought from the JSRRC. The AOJ should forward to JSRRC the Veteran's dates of service in Guam, as well as his statements regarding the nature of his exposure to herbicides in Guam, and request verification of his exposure to herbicides.  The results of this development should be outlined in a memorandum for the record.

3.  Contact the Veteran and ask that he provide written authorization to obtain all available clinical records from Intermountain Health and Wellness, as well as from all other non-VA medical professionals who have treated him for his back disability.  Upon receipt of any such written authorization, take appropriate action to contact the identified providers. and request complete records related to the Veteran's back disability.  Make at least two (2) attempts to obtain records from any identified sources.  The Veteran should be informed that in the alternative he may obtain and submit the records himself. 

4.  Obtain updated VA treatment records dated from April 2016 to the present from the Salt Lake City facility.  If these records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  Then, schedule the Veteran for an appropriate VA examination to determine the current nature and extent of the service-connected back disability.  The record must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted.  Range of motion tests must be conducted using a goniometer, and documentation of the use of the goniometer must be included in the examination report.

Following an interview with the Veteran and a physical examination, the examiner should describe in detail all current manifestations of the service-connected back disability to include the following: 

a.) Range of motion of the thoracolumbar spine in degrees, to include forward flexion, and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.

b). The examiner should comment on whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis.  The examiner should indicate whether there is favorable or unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  

c.) All objective neurological abnormalities, either motor or sensory must be addressed.  The examiner should report all neurologic impairment affecting both the right lower extremity and left lower extremity and whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.  In addressing this portion of the examination, the examiner's attention is drawn to the diagnoses of lumbar radiculopathy in the VA clinical notes.  See, e.g., August 13, 2015 MRI, Salt Lake City VA Medical Center.

d.) The examiner is asked to describe the frequency and duration of any incapacitating episodes-caused by this service-connected disability-that require bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

A rationale for all opinions should be provided.   

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the April 2014 statement of the case, which encompasses the VA treatment records dated through April 2016.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




